Citation Nr: 0717470	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-12 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for heart disease, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a bilateral leg 
disorder, secondary to service-connected diabetes mellitus.

4.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than June 5, 
2003, for the grant of service connection for PTSD.




REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from October 2003 and April 2005 rating decisions 
of a Department of Veteran's Affairs (VA) Regional Office 
(RO) that granted service connection for PTSD, and awarded a 
30 percent disability rating, effective June 5, 2003; and 
denied service connection for hypertension, heart disease, 
and for a bilateral leg disorder, all claimed as secondary to 
service-connected diabetes mellitus.  In a November 2003 
statement, the veteran disagreed with the effective date of 
service connection for his award of PTSD.  The RO denied his 
claim for an earlier effective date in an April 2005 
statement of the case.

In correspondence received in February 2007, the veteran 
raised a new claim of entitlement to service connection for a 
left knee disability, secondary to a service-connected right 
knee disability.  The Board refers this matter to the RO for 
appropriate action.

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.

FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of heart 
disease.

2.  The veteran does not have a current diagnosis of a non-
orthopedic bilateral leg disability.

3.  Since June 5, 2003, the veteran's PTSD has been 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency with intermittent 
inability to perform occupational tasks with depression, 
anxiety, sleep impairment, suspiciousness, weekly panic 
attacks, and mild memory loss, but with otherwise 
satisfactory routine behavior, self-care, and normal 
conversation.

4.  The veteran's initial claim for service connection for 
PTSD was filed at the RO on June 5, 2003, more than one year 
after his separation from active service.  There is no 
informal or formal claim, or written intent to file a claim 
for service connection for PTSD that was received by VA prior 
to June 5, 2003.


CONCLUSIONS OF LAW

1.  Claimed heart disease was not incurred in or aggravated 
during active military service, and is not proximately due to 
or the result of service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2006).

2.  A claimed bilateral leg disability was not incurred in or 
aggravated during active military service, and is not 
proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).

3.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.130, Diagnostic Code (DC) 9411 (2006).

4.  The criteria for an effective date prior to June 5, 2003, 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including hypertension and arteriosclerotic heart disease, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2006).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 309, 
314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

A.  Heart Disease

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the record reflects that 
the veteran was diagnosed with hypertension in September 
2002.  However, the Board finds no evidence of a current 
diagnosis of heart disease.  Therefore, the claim for service 
connection must be denied.  Specifically, neither the 
veteran's service medical records nor post-service medical 
records demonstrate treatment for heart disease.  VA records 
dated in March 2005 show that the veteran has hypertension 
but "no history of heart disease."  Absent evidence of 
current disability, service connection for heart disease is 
not warranted.

The Board has considered the veteran's claim that he has 
heart disease related to his service-connected diabetes 
mellitus.  However, as a layperson, the veteran is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for heart disease, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Bilateral Leg Disability

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the record reflects that 
the veteran has undergone a total right knee arthroplasty, 
for which he has separately been service-connected.  The 
record also reflects that the veteran has significant left 
foot deformities which his private physician feels are the 
result of his service-connected right knee disability.  The 
veteran asserts that he has a bilateral leg disability 
related to his service-connected diabetes mellitus.  However, 
the Board finds no evidence of a current diagnosis of a 
bilateral leg disorder related to diabetes mellitus.  
Therefore, the claim for service connection must be denied.  
Specifically, the veteran's post-service medical records 
demonstrate treatment for diabetes mellitus, but do not 
diagnose any associated disability or disorder of the lower 
extremities.  Significantly, despite VA requests for further 
clarification, the veteran has declined to even describe his 
alleged bilateral leg disability related to diabetes 
mellitus.  Absent evidence of current disability, service 
connection for a bilateral leg disability secondary to 
service-connected diabetes mellitus is not warranted.

The Board has considered the veteran's claim that he has a 
bilateral leg disability related to his service-connected 
diabetes mellitus.  However, as a layperson, the veteran is 
not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for a bilateral leg disability secondary 
to his service-connected diabetes mellitus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his PTSD on the original grant of 
service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The record reflects that the veteran has been diagnosed with 
PTSD and has been prescribed medication for treatment of 
PTSD.  There is no evidence, however, that reflects that he 
has received therapeutic treatment for PTSD throughout the 
pendency of this appeal.  In a May 2003 letter from his 
private physician, the physician noted that the veteran was 
able to work most days at a flexible job such as sales.  He 
was impaired in this type of job as a result of not being 
able to stand for prolonged periods, an exaggerated startle 
response, flashbacks, severe incapacitating headaches, and a 
lack of emotions.  The physician concluded that the veteran's 
startle reactions, flashbacks, and complaints of insomnia 
would diminish with participation in a psychotherapy program.  
His current Global Assessment of Functioning (GAF) score was 
62.

The veteran underwent VA psychiatric examination in July 
2006.  At that time, he reported that he had not received 
psychotherapy for PTSD.  The veteran reported experiencing 
intrusive thoughts, nightmares, hypervigilence, depression, 
and anxiety, and described himself as being easily startled.  
He avoided activities that triggered these responses, and 
described his symptoms as mild in nature and as occurring on 
a daily basis.  He denied experiencing panic attacks.  He 
stated that he was not currently taking medication for PTSD, 
but when he did, his symptoms improved.  Mental status 
examination revealed a flat affect.  His speech was noted to 
be of normal rate and flow, and there was no impairment of 
his thought process.  His thought content was normal, and no 
perceptual problems were noted.  He denied suicidal and 
homicidal ideations.  

With regard to his social history, the veteran reported that 
he had been married to his wife for 37 years and that he and 
his wife had a good relationship.  He had two children, whom 
he saw frequently, and with whom he had close relationships.  
At the time of the examination, the veteran and his wife had 
recently returned from a two-week vacation to Washington.  He 
described his social activities as primarily involving weekly 
participation in a bowling league.  He reported that he did 
not have many social contacts outside of his family and the 
bowling league.  He did not have a history of legal trouble 
or substance abuse.

With regard to his occupational history, the veteran reported 
that he generally had a very difficult time working for other 
people.  However, for the last year he had been employed as a 
realtor, a job in which he worked with his wife.  He reported 
that he had not missed any days in the past year as a result 
of his PTSD.  Additionally, the veteran reported that he had 
recently completed a Bachelor's degree in marketing.  

The examiner noted that the veteran had a supportive social 
network, and determined that his psychiatric problems did not 
prohibit him from obtaining employment.  He was diagnosed 
with mild occupational and social impairment as a result of 
PTSD, and a GAF of 72 was assigned.

Under DSM-IV, a GAF score of 62 generally reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.  A GAF score of 72 
suggests that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after a family argument), and that 
there is no more than slight impairment in social, 
occupational, or school functioning (e.g., occasionally 
falling behind in schoolwork).  GAF scores of 51 to 60, which 
the veteran does not have, generally reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  

While the veteran has indicated that he most often isolates 
himself and that he has few social contacts outside his 
family and his bowling league, he has reported that he does 
socialize with his children and that he participates in a 
weekly bowling league.  He additionally reported that he is 
close to his wife and that he had recently returned from a 
vacation to Washington.  Thus, while the veteran often 
isolates himself, it appears that he does have some 
significant social contacts and social activities.  
Additionally, while the veteran has had difficulty working 
for other people, it appears that he has had a relatively 
steady and successful history of working in jobs such as 
sales, which allowed him to operate more independently.  He 
currently is successfully involved in full-time work as a 
realtor and recently completed a college degree program.  
Nevertheless, the veteran has indicated that despite a 
relatively successful employment history, he has consistently 
had difficulty controlling his temper.  Additionally, he has 
reported that he generally prefers to isolate himself.  While 
the veteran may occasionally experience an exacerbation of 
his symptoms, the Board finds that his symptoms overall 
appear to be in the category of mild to moderate.  In any 
event, the emphasis in psychiatric ratings is not solely on 
social impairment, but rather includes an evaluation of how 
the mental disorder interferes with the ability to work.  
38 C.F.R. § 4.126 (2006).  Here, the veteran has continued to 
be involved in economic pursuits, and the July 2006 VA 
examiner found that his psychiatric disability did not 
prevent him from being employed.  There is no indication that 
the veteran's psychiatric disability overall has interfered 
with his ability to work beyond that contemplated by the 30 
percent rating criteria.  Based upon the veteran's symptoms 
overall since the effective date of service connection, the 
Board finds that the severity of the veteran's PTSD overall 
appears to be in the category of mild to moderate.  
Additionally, there is no evidence of a disorder in thought 
process or content, or of psychotic symptoms.  These factors 
indicate that since the effective date of service connection, 
he has been not seriously occupationally and socially 
impaired.  PTSD of a mild to moderate disability warrants a 
30 percent disability rating but no more.

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
DC 9411.  With respect to whether his disability warrants 
more than a 30 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  The veteran has not been shown to 
have overall reduced reliability and productivity, as he has 
close relationships with his children and wife, and his work 
history has been, for the most part, stable.  Nor has he been 
shown to have panic attacks more than once per week; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; impairment of 
memory; impaired judgment; or impaired abstract thinking.  
Therefore, the Board finds that an evaluation in excess of 30 
percent is not warranted.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's PTSD has continuously 
been 30 percent disabling since June 5, 2003, when service 
connection became effective.  The benefit-of-the-doubt rule 
has been considered in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2006).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2006).  Norris v. West, 12 Vet. 
App. 413, 421 (1999).

The veteran filed his claim for service connection for PTSD 
on June 5, 2003, more than one year after his separation from 
active service in June 1971.  Where a claim has been filed 
more than one year after the date of separation from service, 
the effective date of service connection is the date of the 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b).  Here, the 
veteran's records demonstrate that he was diagnosed with PTSD 
at least as early as May 2003; thus, the later date is the 
date the claim was received.  It is significant that while 
the disability in this case may have existed for many years, 
a claim must be filed in order for any type of benefit to be 
paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for a 
left knee disability, was filed prior to June 5, 2003, the 
Board finds no evidence of there being such a claim.  In 
addition to being service-connected for PTSD, the veteran has 
been service-connected for malaria since June 1971, for 
diabetes mellitus since January 2001, and for a right knee 
disability since June 2002.  There is no mention of a 
psychiatric disability prior to the communication from the 
veteran received in June 2003.

In this case, the only cognizable date that could serve as a 
basis for the award of service connection is the date of 
receipt of the veteran's claim on June 5, 2003.  There is no 
legal entitlement to an earlier effective date.  The Board 
finds that the preponderance of the evidence is against the 
claim for an earlier effective date and that claim must be 
denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003, July 2004, 
September 2004, and March 2006; rating decisions in October 
2003 and April 2005; and statements of the case in April 2005 
and December 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May and 
August 2006 supplemental statements of the case.  The veteran 
received additional notification in November 2006.  However, 
the Board finds that the issuance of another supplemental 
statement of the case is not required subsequent to that 
notice because no evidence was received subsequent to the 
August 2006 statement of the case.  38 C.F.R. § 19.31.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for an increased initial rating for 
PTSD.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

Service connection for heart disease, to include as secondary 
to service-connected diabetes mellitus, is denied.

Service connection for a bilateral leg disorder, secondary to 
service-connected diabetes mellitus, is denied.

An initial rating in excess of 30 percent for post-traumatic 
stress disorder is denied.

The claim for an effective date earlier than June 5, 2003, 
for the grant of service connection for post-traumatic stress 
disorder is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

In a January 2004 letter, the veteran's private physician 
stated that the veteran's uncontrolled service-connected 
diabetes mellitus had likely caused vascular endothelial 
injury, which could have worsened his hypertension.  It is 
unclear from the letter whether the veteran's diabetes 
mellitus had resulted in an aggravation of his hypertension, 
and, if it had, to what degree his hypertension had been 
aggravated by his service-connected diabetes mellitus.  
Because the relationship between the veteran's service-
connected diabetes mellitus and his nonservice-connected 
hypertension is unclear, the Board finds that a remand for an 
examination and opinion are in order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
cardiovascular examination for the 
purpose of ascertaining whether the 
veteran's hypertension is related to 
his service-connected diabetes 
mellitus.  The claims folder should be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims 
folder was reviewed.  The examiner 
should specifically opine as to whether 
the veteran's diabetes mellitus 
aggravates his hypertension.  If the 
examiner finds that the diabetes 
mellitus aggravates the hypertension, 
the examiner should state the manner in 
which and to what extent the 
hypertension is aggravated by the 
diabetes mellitus.  The examiner should 
also comment as to the etiology of the 
hypertension, and specifically as to 
whether the veteran developed 
hypertension as a result of his 
diabetes mellitus.  If the examiner is 
unable to determine whether the 
diabetes mellitus aggravates or 
contributes to his hypertension, or as 
to the likely etiology of the 
hypertension, the report should so 
state.

2.  Then, readjudicate the veteran's 
claim for service connection for 
hypertension, to include as secondary 
to service-connected diabetes mellitus.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


